Citation Nr: 1210115	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO. 08-21 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment provided at Oneida Health Care Center from March 13, 2007 to March 14, 2007 and from NY Cardiology and Xavier Medical at St. Elizabeth's Medical Center from March 13, 2007 to March 15, 2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 decisions of the Department of Veterans Affairs (VA) Medical Center (MC) in Canandaigua, New York. In three separate June 2008 letters, the VAMC denied the appellant's claims for reimbursement of expenses. In an earlier August 2005 decision, the VA Regional Office (RO) in Buffalo, New York, found that the Veteran was incompetent to manage his own funds and appointed his spouse as his fiduciary. The appellant is the Veteran's spouse. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


REMAND

Medical expenses incurred by veterans at private facilities, and not previously authorized by VA, may be paid or reimbursed by VA in certain limited situations where particular statutorily-mandated requirements are met. Specifically, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations. 

As a preliminary matter, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) notice provided in June 2008 is inadequate and a corrective notice must be issued. The United States Court of Appeals for Veterans Claims (Court) has not specifically addressed whether the VCAA applies to medical reimbursement claims. However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), the Court seemed to indicate the VCAA would apply to claims under chapter 17 (the chapter that encompasses §§ 1725 and 1728). 

The June 2008 notice letter informed the appellant that evidence needed to substantiate the claim would be "...evidence tending to show that [the Veteran] elected not to transfer and not have [his] private insurance billed."  In this case, the claim was specifically denied because a "Non-VA Hospitalization Form" is of record wherein the Veteran checked the box next to "I choose not to transfer to a VA Health Care facility. I understand that I am responsible for all bills associated with this hospitalization."  He also checked the box next to "I elect to have Medicare and/or my private insurance billed for this hospitalization. I understand that VA is prohibited from paying any insurance balances."  The instructions on the form stated that the Veteran was to select only one of those options. It appears that the VCAA notice letter contained an error by instructing the Veteran to submit evidence showing that he elected not to transfer to a VA facility, because that is the reason his claim was denied. 

The provisions of Chapter 17 of 38 U.S.C.A. and 38 C.F.R. contain their own notice requirements. Regulations at 38 C.F.R. §§ 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses. Under 38 C.F.R. 
§ 17.124, a veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim." When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132 .

Further, the regulations that provide for reimbursement or payment of non-VA emergency treatment were amended effective when October 10, 2008. See 38 U.S.C.A. §§ 1725 and 1728. The appellant should be provided with the revised criteria.

The record is not sufficient for the Board to decide the claim. On March 13, 2007, the Veteran presented at Oneida Health Care with unstable angina pectoris (chest pain). He was known to have coronary artery disease. He was admitted for treatment and then transferred to St. Elizabeth's Medical Center for a cardiac catheterization on March 15, 2007, and was found to have severe coronary disease involving the circumflex. Two stents were placed. The records from Oneida Heath Care and St. Elizabeth's Medical Center are not of record. Without those records, the record is not sufficient for the Board to determine whether a medical emergency existed, at what point the Veteran's condition stabilized, and whether all eligibility requirements under 38 U.S.C.A. §§ 1725 or 1728 are met. 

The appellant argues that the Buffalo VAMC was not able to provide treatment for the Veteran's chest pain, which manifested on March 13, until two weeks later on March 27. In a June 2008 statement, Dr. G. L., the Veteran's cardiologist, stated that St. Elizabeth's Medical Center was the closest facility for intervention "in the setting of unstable angina with known coronary disease," and "[t]here were no beds available at the Buffalo [VAMC] at the time." The medical records from Oneida Health Care and St. Elizabeth's Medical Center could provide information as to whether the Buffalo VAMC was contacted and a transfer was refused. 

Lastly, the appellant's representative contests one of the reasons the claim was denied. Specifically, in a February 2012 statement, the appellant's representative asserts that the Veteran did not sign the "Non-VA Hospitalization Form" because the signature on the form did not look like the Veteran's signatures on other documents. Specifically, the Veteran's signature on the form appeared "relatively graceful and free flowing" and on a record from March 2009 it was "shaky and jerky." It is possible that the appellant signed the form in the Veteran's place. It is not clear from the record who signed the form. On remand the VAMC should contact the appellant and attempt determine who signed the "Non-VA Hospitalization Form."

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with VCAA notice as to what is required to substantiate a claim for medical payment or reimbursement under 38 U.S.C.A. §§ 1725 and 1728 (to include the changes made to those provisions effective October 10, 2008), and the respective roles of the Veteran and VA in obtaining such evidence. Provide a copy of the VCAA letter to the Veteran's representative. Associate a complete copy of the VCAA notice letter with the claims file. 

2. Contact the appellant and determine who signed the "Non-VA Hospitalization Form." 

3. After obtaining any necessary authorizations for release of medical information, the VAMC must obtain records of the Veteran's treatment on March 13, 2007 through March 15, 2007 at Oneida Health Care and St. Elizabeth's Medical Center. 

The appellant must also be advised that she may alternatively obtain the Veteran's treatment records on her own and submit them to the VAMC. 

If the VAMC cannot obtain sufficient evidence as to the nature of the Veteran's medical treatment, inform the appellant that this may result in a denial of the claim for payment or reimbursement by VA for medical expenses incurred as a result of the medical care provided on that day. Inform the appellant that it is ultimately her responsibility to ensure that records of medical treatment from March 13 to 15, 2007 are received by the VAMC. 

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. 

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefits sought on appeal remain denied, in whole or in part, the appellant and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



